J-S64029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.M., II, NATURAL               :
    FATHER                                     :
                                               :
                                               :
                                               :   No. 1141 WDA 2019

                   Appeal from the Order Dated July 10, 2019
     In the Court of Common Pleas of Cambria County Domestic Relations at
                        No(s): CP-11-DP-0000047-2018


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED DECEMBER 13, 2019

        D.M. (“Father”), appeals from the order, entered in the Court of

Common Pleas of Cambria County, changing the placement goal of his minor

daughter, H.M. (“Child”) (DOB 4/2/18), from reunification to adoption. See

42 Pa.C.S.A. § 6351 et seq. (Disposition of dependent child). Upon careful

review, we agree with the trial court’s determination that the evidence was

sufficient to establish that changing Child’s placement goal to adoption was in

Child’s best interest. We affirm on the basis of the opinion authored by the

Honorable Tamara R. Bernstein.

        Child was removed from the care of Father and Mother1 on April 3, 2018,

the day after her birth. Father was arrested on a bench warrant at the hospital

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Mother is not a party to this appeal.
J-S64029-19



during Child’s birth, and Mother was arrested on a bench warrant upon her

discharge from the hospital. The court held a shelter care hearing on April 6,

2019. Following the hearing, the court ordered Child removed from Father’s

and Mother’s care based on the established emergency, safety considerations,

and the circumstances of the family.           Cambria County Children and Youth

Services (“CYS”) placed Child with a foster family on April 4, 2018.2

       On April 16, 2018, following an adjudication and disposition hearing, the

court found Child dependent and ordered that she remain in foster care. CYS

implemented a placement plan to return Child to parent or guardian.

       The court held permanency hearings on September 26, 2018, and March

13, 2019.     Following both hearings, the court found Father had failed to

comply with the permanency plan and had made no progress towards

alleviating the circumstances that necessitated the original placement.

Specifically, Father failed to comply with a court-ordered drug and alcohol

assessment, failed to comply with a court-ordered psychological evaluation,

and failed to attend scheduled visitations. The court, nonetheless, maintained

the reunification plan.

       The court held a third permanency review hearing on June 28, 2019.

Following the hearing, the court found that Father, despite services provided


____________________________________________


2Child has remained with her foster family to date and foster parents are
willing to provide permanency through adoption.




                                           -2-
J-S64029-19



by CYS,3 continued to neglect his obligations under the reunification plan. CYS

noted in the permanency plan review that Father failed to complete his drug

and alcohol assessment, failed to complete a psychological evaluation, failed

to obtain and maintain housing for six months, and failed to attend medical

appointments for Child. Since his release from incarceration in January 2019,

Father missed eleven of fifteen scheduled visits. Based on these findings, the

court concluded that CYS had met its burden of establishing a change in

permanency plan to adoption to best address Child’s need for a permanent

and consistent environment. See 42 Pa.C.S.A. § 6351(f).

       The court entered an order on July 10, 2019 changing the permanency

goal to adoption. Father filed this appeal. He raises the following issue for

our review: “Whether the trial court erred and/or abused its discretion when

it changed the permanency goal for [Child] from “Return Home” to “Adoption.”

Brief of Appellant, at 4.

       In reviewing an appeal from an order regarding a permanency goal

change, we adhere to the following standard:

       In cases involving a court’s order changing the placement goal
       . . . to adoption, our standard of review is abuse of discretion. To
       hold that the trial court abused its discretion, we must determine
       its judgment was manifestly unreasonable, that the court
       disregarded the law, or that its action was a result of partiality,
____________________________________________


3 CYS provided services to Father, including, inter alia, parenting/counseling
services; home management services; Cambria County Drug and Alcohol;
Cambria County Adult Probation; psychological evaluation; Nulton Diagnostic
and Treatment Center; Cambria County Orphan’s Court legal representation;
Indiana County Probation. CYS Exhibit 2, 6/28/19.

                                           -3-
J-S64029-19


      prejudice, bias or ill will. While this Court is bound by the facts
      determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a responsibility
      to ensure that the record represents a comprehensive inquiry and
      that the hearing judge has applied the appropriate legal principles
      to that record. Therefore, our scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (internal citations and

quotation marks omitted). In addition, it is the responsibility of the trial court

to evaluate the credibility of the witnesses and resolve any conflicts in the

testimony. In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006). Accordingly,

“the trial court is free to believe all, part, or none of the evidence.”      Id.

(citation omitted). Provided the trial court's findings are supported by

competent evidence, this Court will affirm, “even if the record could also

support an opposite result.” In re Adoption of R.J.S., 901 A.2d 502, 506

(Pa. Super. 2006) (citation omitted).

Furthermore,

      [p]lacement of and custody issues pertaining to dependent
      children are controlled by the Juvenile Act [42 Pa.C.S.A. §§ 6301-
      6365], which was amended in 1998 to conform to the federal
      Adoption and Safe Families Act (“ASFA”). The policy underlying
      these statutes is to prevent children from languishing indefinitely
      in foster care, with its inherent lack of permanency, normalcy, and
      long-term parental commitment. Consistent with this underlying
      policy, the 1998 amendments to the Juvenile Act, as required by
      the ASFA, place the focus of dependency proceedings, including
      change of goal proceedings, on the child. Safety, permanency,
      and well-being of the child must take precedence over all other
      considerations, including the rights of the parents.

      At each review hearing for a dependent child who has been
      removed from the parental home, the court must consider the
      following, statutorily-mandated factors:


                                      -4-
J-S64029-19


                [T]he continuing necessity for and appropriateness of
                the placement; the extent of compliance with the
                service plan developed for the child; the extent of
                progress made towards alleviating the circumstances
                which necessitated the original placement; the
                appropriateness and feasibility of the current
                placement goal for the child; and, a likely date by
                which the goal for the child might be achieved.

In re N.C., supra at 823 (citations and footnotes omitted) (emphasis

in original).

      We have carefully reviewed the record and the briefs filed in this matter.

There is extensive evidence in the record to support the trial court’s conclusion

that Father made insufficient progress toward alleviating the circumstances

that necessitated Child’s original placement. Accordingly, we agree with the

trial court’s determination that, despite Father’s testimony that he continues

to work toward alleviating his issues, see N.T. Goal Change Hearing, 6/28/19,

at 29-38, Child’s best interest are served by changing the permanency

placement goal from reunification to adoption. See In re N.C., supra at 823

(“When the child welfare agency has made reasonable efforts to return a foster

child to his or her biological parent, but those efforts have failed, then the

agency must redirect its efforts towards placing the child in an adoptive

home.”); see also In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.

Super. 2003) (“[A] child’s life simply cannot be put on hold in the hope that

the parent will summon the ability to handle the responsibilities of parenting.”)

(citations omitted).




                                        -5-
J-S64029-19


      We discern no abuse of discretion.     In re S.B., supra.    We affirm

based on Judge Bernstein’s comprehensive opinion, see Trial Court Opinion,

8/26/2019, at 3–12, and we direct the parties to attach a copy of that opinion

in the event of further proceedings.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2019




                                       -6-
                                                                                      Su�erior
                                                                                  Circulated
                                                    Received 10/2/2019 12: 11 :56 PM         12/04/2019 10:42Dist�ict
                                                                                               Court Western  AM


                                                         Filed 10/2/2019 12: 11:00 PM Suierior Court Westr,rn Distri t
                                                                                                    1141 WDA201

    IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, ENNSYLVA;NIA
                         JUVENILE DIVISION


                                                        *
IN TBE MATTER OF:                                       *     Trial Court No.: CP-lli-DP-47-2018
                                                        *
H.M.
                                                        *
                                                        *     Superior Court Docket INo:
                                                        *     1141 WDA 2019
                                                        *
APPE('-L OF D.M., THE NATURAL                           *
FATHER OF H.M.
                                                        *
                                                        *
                                                        *
            OPINION PURSUANT TO RULE OF APPELLATE
                      PROCEDURE 1925 {a){2)
Bernstein, J:
                 This case comes before the Pennsylvania's Superior Court Otl'- D.M. 's (H.M. 's

natural father) appeal of this Court's change of placement goal from Return to Father to

Adoption, In his Concise Statement, Plaintiffs sole complaint is that this Court erred and/ol

abused its discretion in changing the goal. For the following reasons, D.M.             ,!   appeal should

dismissed and this Court's Order of July 10, 2019, should be affirmed.


                                   SUMMARY OF THE CASE

        D.M.(hereinafter "Father") the appellant herein, is the natural father ofH.M.1 H.M,

removed from Mother's (J.D.) and Father's care on April 3, 2018, based on the
                                                                                                             ras
Commonwealth's Shelter Care Application and Dependency Petition.2 Aften a Shelter Care




                                                                                        i
I                                                                                                            I
  Since lthe subjects of this appeal are juveniles they will be referred to by their initials.
2
  Accorting to the Shelter Care Application and the Dependency Petition, Mother and Fat. r la�ked the necf�sary
resourc s to provide H.M. with his basic needs. Mother had an active bench warrant and W¥ going to be arreaed
after be g discharged from hospital after birthing H.M. and father was arrested for a bench! warrant while in
hospital during HM. 's birth.
                                                 -Page 1 of 12-
hearing on April 6, 2019, this Court ordered H. M. removed from Father's a d Mother's

based ion the established emergency situation, safety considerations, and th circumstance\ of
                                                                                                         ere
             3
the family. Preventive services were not offered prior to removal due to th emergency or the

situation. Based on the findings, allowing H.M. to remain in the custody of                 other and Flher

would be contrary to H.M. 's welfare, and contrary to her best interest. The hild was placed by

A�enl into fost.er care. SHELTER CARE ORDER, 04/11/201 S. After an Adju ication and

Disposition hearing onApnl 16, 2018, this Court found H.M. aDependent                       d ordered that she

remain in foster care. At this time, a placement plan to return to parent or gtdian was

adopted. ADJ. DJS. ORDER, 04/30/2018. After finding H.M. dependent, this

.:ency Review hearings. 4 In the first two permanency reviews (Septeiber 26, 20 I S, and
                                                                                         rurt    held three



March 13, 2019), this Court found that Father had not complied with the pimanency plan and

had mie no progress towards alleviating the; circumstances which necessit,ted the original

placement, Notwithstanding, this Court kept the current plan to return H.M. �o Father.
       I
       I On the third Permanency Review hearing, June 28, 2019, this Court ound that Father:

failed to complete psychological evaluation; did not obtain stable housing; id not attend

consistent visitation, aggravated circumstances; did not comply with the permanency plan; did
                                                                          plJcement
not comply with any court orders; and he could not remedy the causes of              within a
                                                                     plant
reason' blc time. In sum, Father did not comply with the permanency            did not make

suffici nt progress towards alleviating the circumstances which necessitatedlthe original

place ent. PERM. REV. ORDER, 07/10/2019. Based on these findings, this C urt concluded that




3
  While no services were initiated for H.M., Mother and Father have had extensive serviceslprovided for othrr
childre9.                                                                                                  1
                                                                                                            j
4
  This qourt held Permanency Review Hearing on: September 26, 2018; March 13, 2019; ap-d June 28, 2019,

                                                  -Page 2 of 12-
CYS ret its burden of establishing a change in permanency plan to adoptio to best address

H.M. '� need for a permanent and consistent environment. Id.

          I   Father timely filed Notice of Appeal and submitted a Concise State ent of Errors

Complained of on Appeal (Concise Statement) pursuant to Pennsylvania R le of Appellate

Procedure l 925(a)(2)(i), which raises the sole issue of:
                                                      I




              1. Did the Court err and/or abuse its discretion by finding that cle      and convincing

                  evidence existed to change the goal from Return to Father to Ad ption?

              For the reasons discussed below the appeal should be dismissed and this Court's Order

dated July 10, 2019, should be affirmed and the appeal dismissed.



                                                DISCUSSION

              Father's allegation of error relates to the Court's finding that a chanr in goal was

necesia. ry and appropriate to meet the needs of the child and was the safest rd least restrictive

placement.

              Relative to the standard ofreview on appeals from a goal change pr ceeding, our
      I
Superior Court has explained that:

              When we review a trial court's order to change the placement goal fo� a dependent
              child to adoption, our standard is abuse of discretion. In order to con�lude that the
      I       trial court abused its discretion, we must determine that the court's jldgment was
              'manifestly unreasonable,' that the court did not apply the law, or that the court's
              action was 'a result of partiality, prejudice, bias or ill will,' as stown by the
              record. We are bound by the trial court's findings of fact that have sppport in the
              record. The trial court, not the appellate court, is charged with the re ponsibilities.
      I
              of evaluating credibility of the witnesses and resolving any co icts in the
      I       testimony. In carrying out these responsibilities, the trial court is fr e to believe
      i       all, part, or none of the evidence. When the trial court's findings are upported by
      I
              competent evide�ce of record, we will affirm "even if the recor could also
              support an opposite result.

In re: )N.C., supra, at 822-23 (internal citations omitted).


                                                   -Page 3 of 12-
        i In its opening provisions, the Juvenile Act ("Act") provides that one of its fundamental
        i
purpose is "[t]o preserve the unity of the family whenever possible or to pr vide another

altemrive permanent family when the unity of the family cannot be mainta ed." 42 Pa. §

6301 '.r(I). A child who has been adjudicated dependent may be separated om the child's
parents only upon a showing of clear necessity. Santosky v. Kramer, 455 U . . 745 (1982).

Thus, �he situations in which the state may intervene are limited, and its bu en is very high.
      I
These-restrictions derive from the interrelated beliefs that the family is one four most

important institutions, that a child's best interest is served by being raised    ithin the family,

and that the state should not unnecessarily intrude upon, and thereby weake         the family.

            While the primary goal of the Act is to preserve and reunite the fam ly, it goes far

beyond that opening statement of purpose. The Act also requires and provi          s a vehicle
                                                                                                 bl
which the �ourt      C�   remove chil�ren from the famil� environment when ne ��Sary .for ther

welfie or in the interest of public safety. The Superior Court has stated tha       [w]hile deference

must    1e. given to this laudatory goal, deference should not become rigid adherence to the
princible
              regardless of the circumstances; otherwise, adoption will never be an option

regardless of the family situation and the best interests of the child." In re:
                                                                                  1S. W, 651 A.2d
167 1   to- 71 (Pa. Super. 1994).
            Once intervention by the state has occurred, the child stands in a different relation hip

to the parents than a child in an intact family whose rights are protected anJ whose needs are

fulfilled by his parents. Removal of a child from his parents by the state c       only occur on

proof pf neglect or dependency on the standard of clear and convincing evi ence, Santosky,

supra, and upon establishment of clear necessity following petition, notice,         d hearing with

the parent and child having the assistance of counsel, see also, 42 Pa. §§ 6 01-6375 (Juvenile

Act); f!elsel v. Blair County Children and Youth Serv., 519 A.2d 456 (Pa. S

                                                -Page 4 of 12-
(standard for adjudicating a child dependent is "clear and convincing evide ce", as well

showing of clear necessity). Once the child has been removed from the ho
                                                                                                      ata
                                                                                          it becomes t e
      i
duty olr the court to do that which its parents have failed to do and provide t ose things that are

in the child's best interest. Accordingly, once a child has been removed fro   its parents thl
                                                                                   detennin1d
issues io f custody, continuation of foster care and appropriateness of the go are

according to a child's best interests. In re: Miller, 552 A.2d 261 (Pa Superl1988). In these

cases, lthe role of the court was summarized in In re: Rosenthal, infra,

          when the custody of children is the question, that the best interest o the children
          is the paramount fact. Rights of father and mother sink into insignifii ance before
      I   that. Even when father and mother are living together, a court has he power, if
          the best interests of the child require it, to take it away from both parents, and
          commit the custody to a third person. In other words, a court of c      cery stands
          as a guardian of all children, and may interfere at any time, and in any way, to
      I   protect and advance their welfare and interests.

In re: Roseruhal, 157 A. 342, 343 (Pa. Super. 1921) quoting Petition of Frai kB. Bort, 25 Kan.
I

308 (�881)).5

      I In the case sub judice, the state was forced to intervene on behalf of .M. as Mothr

and Father lacked the necessary resources to provide H.M. with his basic n eds. Mother hr an

active bench warrant and was going to be arrested after being discharged fr m hospital (after

birthing H.M.) and father was arrested for a bench warrant while at hospital during H.M.'$

birth. (" fact, Father was incarcerated from April 2018 to January 2019. Her, the

Commonwealth's intervention was necessary ensure that H.M.'s needs werj met and that she

was afforded the opportunity to enjoy a stable family life and to develop to re fullest extent of

her p ltential. After removal, this Court held a Shelter Care hearing, an Adj,dication and

Dispo ition hearing, and Permanency Review hearings. Throughout these proceedings, Father



5 The Q)pinion in Petition of Fran B. Bart, supra, was authored by then Kansas Supreme J stice Brewer, whp

would tater become a United States Supreme Court Associate Justice.

                                                 -Page 5 of 12-
and H1M. were assisted by counsel. H.M. was ultimately placed in foster .: with the goal to

reunify with Father. While in foster care, H.M. 's basic needs have been me The guiding

princi�le here has always been H.M. 's best interest.

              In a change of goal proceeding, the best interests of the child, and n t the interests of

the patent. must guide the trial court, and the parent's rights are secondary. n re: MS.,

A.2d 612 (Pa. Super. 2009); In re: A.K, 936 A.2d 528, 532-533 (Pa. Super 2007); In re: 'G.T.,
                                                                                                      98l
          I
897 A,2d 1197 (Pa. Super. 2006). The burden is on the agency to prove the hange in goat
          I
would be in the child's best interest. In re Interest of MB., 674 A.2d 702, 7 4 (Pa. Super. , 996)

citing iln Interest of Sweeney, 574 A.2d 690, 691 (Pa. Super. 1990)).
       I
       \ As our Superior Court has explained:

              The policy underlying [the Act's] statutes is to prevent children fro�languishing
              indefinitely in foster care, with its inherent lack of permanency, n rmalcy, and
              long-term parental commitment. Consistent with this underlying pol cy, the 1998
              amendments to the Juvenile Act, as required by the ASF A, place he focus of
              dependency proceedings, including change of goal proceedings, qn the child.
              Safet     ermanenc and well-bein 1 of the child must take reced nee over all
              other considerations, including the ris;hts of the parents.

in re JI[. C., 909 A.2d 818, 823 (Pa. Super. 2006) (internal citations omitted) K emphasis added),


                                                                                   pt,
                                                                                     I
              Regarding permanency, 42 Pa. CSA§ 6351 provides, in pertinent                the mattersto be
      :
deternbed at permanency hearings. These include, inter alia: the necessity ror and

appropriateness of placement; the appropriateness, feasibility and extent of rmp liance

per,ency plan developed for the child; the extent of the progress made tlward alleviating the
                                                                                                      wit   the



circmf'tances which necessitated the original placement; the likely date by rhich the

placement goal for the child might be achieved; and the child's safety. 42 Pr CSA § 6351

Additionally, upon placement of the child for 15 of the last 22 months or a rtermination by the
                                                                                                       r.
court �hat aggravated circumstances exist and that reasonable efforts have               en made to

preserye and reunify the family, the court may determine whether continue reasonable efforts

                                                 -Page 6 of 12-
         I
to preserve or reunify need be made. § 6351 (/) (9). Based on detcnnination
                                                                                           r
the court may determine whether the child will be placed for adoption, whet in the best in[°'est
                                                                                                § 6 3 51 (f) 1tors,



of the child. § 63 51 (f.I). In making this determination, the court may consi,er evidence
                                                                                                          t
places the child's health, safety, or welfare at risk. § 63 51 (f. 2). Based on
                                                                                     i         detenninatiol the

court ;hall order the continuation, modification or termination of placemen1 or other dispof ition

which is best suited to the safety, protection and physical, mental and mora welfare of thJ

child.   f 635l(g}. Further, the Adoption and Safe Families Act, 42 U.S.C. §1671-679c, imposes
upon states the requirement to focus on the child's needs for permanency rather than the
                                                                                           I
parent's actions and inactions. With regard to permanency planning, the Legislature
         I                                                                                 I
conte�plated that, after reasonable efforts have been made to reestablish tht biological

relationship, the process of the agency working with foster care institutions �o terminate
parenf
                  rights should be completed within eighteen months See. In re: N.

508 (Ra. Super. 2004) citing In re: G.P.R., 851 A.2d 967, 976 (Pa. Super. 2�04).
                                                                                       +        859 A.2d SO 1,



                 To this end, the Superior Court Pas consistently held that, "a child, s   rife simply cit
he put on hold in the hope that the parent will summon the ability to handle
                                                                                           r     responsibilities




                                                                                       r
of parenting." In re: NC., 909 A.2d 818, 824 (Pa. Super. 2006) quoting In                      Adoption of'

u.ei;             825 A.2d 1266, 1276 (Pa. Super. 2003). As our Superior Court has tated:
             I

             I
                 Permanency Planning is a concept whereby children are not relegat1 to the



                                                                                       r:
             I
                 limbo of spending their childhood in foster homes, but instead, dedi1�ted effort
                 is made by the court and the children's agency to rehabilitate and �te the
         I       family in a reasonable time, and failing in this, to free the child for

         i       Interest of MB., 449 Pa. Super. at 511, 674 A.2d at 704 quoting Intrest of Sweeney,

393 P�. Super. 437, 574 A.2d 690 (1990)). Unless these children were to re                      in in the limbo of

foster.care indefinitely, when the testimony and the record reveal that reuni ication with parents

is unllely to occur in the reasonably foreseeable future, a change of goal is necessary to serve



                                                     -Page 7 of 12-
their best interests and permit children to achieve the permanent and stable amily life they

deserve, See, In re: G. T., 897 A.2d 1197 (Pa. Super. 2006); In re: KD., 871 A.2d 823 (Pa.

Super, 2005); and In Interest ofLilley, 719 A.2d 327 (Pa. Super. 1998).

          Further, "if a parent fails to cooperate or appears incapable of benefi ing from the

reasonable efforts supplied over a realistic period of time, the agency has fu filled its mandate
      I
and u,on proof of satisfaction of the reasonable good faith effort, the te           tion petition may

be granted." In Interest ofLilley, 719 A.2d 3;27, 332 (Pa. Super. 1998) citin In re: J W, 51?8
      I
A.2d 952 (Pa. Super. 1990). The Act offers no guidance regarding the durat on that services

must re· offered to a family prior to seeking   a goal change. And, while the       ct's goal is to

preser e family unity whenever possible, to include the state taking the steps necessary to

                                                                                i
                                                                                f
instrur the parents in the skills needed, and provide follow-up supervision          the home, see In

the Inrest o/Whittle, 397 A.2d 1225, 1226 (Pa. Super. 1979), the Courts             ve also recognized

that such services are costly and that an agency's resources are not unlimite� In the Interest of

MA., �29 A.2d 31, 33 (Pa. Super. 1987), appeal denied, 538 A.2d 874 (Pa. 1988).
                                                                        1




AccoTngly, an agency need not offer services indefinitely, particularly w re the parents fail

to affqrd themselves of the benefits of those services by refusing to coopera e or follow through

with services.
      i
          It should noted that this Court has an extensive involvement history rith this case. This
      :
Court first became involved in April 2018, when H.M. was removed from tr parents' home
     1




because Mother and Father lacked the necessary resources to provide H.M-is basic needs. Since

H.M. ·� removal, this Court held: a Shelter Care hearing (April 6, 2018), an ¥\djudication and
                                                                                I
Disposition hearing (April 16, 2018), and three Permanency Reviews (September 26, 2018,
      I                                                                         I
March 13, 2019, and June 28, 2019). After the March 13, 2019, Permanenc Hearing, this

Court.found Aggravated Circumstances existed; to wit, parents failed to              tain substantial


                                              -Page 8 of 12-
and ccntinuing contact with H.M. for a period of six months. Notwithstandig Father's failure

to comply with the permanency plan, this Court's determination to adopt a             ncurrent

placement plan of adoption did not come until after the third Perrnanency R view hearing on

June �8, 2019.

        , In that hearing, the testimony presented established that Father did        t comply witj the
per�ency
                 plan and he did not make sufficient progress to alleviate the coritions whici

necesrated the original placement. More specifically, the evidence establisred that Fath1
                                                                               is
failed ro maintain consistent visitation with H.M. To support this finding            Court relied rn

Carol Crouse's, Cambria County CYS's Caseworker (hereinafter "Casewoter"), testimony,

She testified that from April 2018 through January 2019, Father was not ablr to maintain

visitation with H.M. because Father was incarcerated. N.T. 06/28/2019, at f't7. However, upon
                                                                                                      I
                                                                                  I
                                                                              four (4) out of fifteen
        !
Father's release from custody until June 2019, Father attended a total of
visitations.
                Id at 18. While this Court finds Father's testimony, that he missk some visitapons
        I                                                                         I                   I
because he was ill with scabies, credible, the reality is that by Father's admifion he was cured

at the end of March 2019. Id. at 32-35. Nonetheless, from the period from Jhich Father wJs
        rntil
cured           the June 2019 hearing, Father attributed missing "many visitatio s" because h did

not have "bus money," and to his struggles. Id. at 34.

            The testimony also established that Father was unable to provide H.       . with stable

housi,g. H.M. 's Caseworker testified that Father reported to the Agency th he was stayig

with various friends, Id. at 4, or "couch surfing," Id. at 17. While Father disfutes that he las

couchjsurfing, Father indicated that his housing situation was not stable. Indeed, he indicated
                                                                                  I
that        lives in a half-double with his aunt, two of his aunt's friends, and ie dogs. Id. at 37.
       h1
He added that the informed agency that he was couch surfing because he di! not feel his Jnt's

house twas "clean enough" to receive CYS services at the house. Id Father indicated that lie

                                               -Page 9 of 12-
applied for public housing and that, as of the hearing, he was approximate! one and one-half

month away from receiving a two-bedroom apartment. Id at 31.

          Additionally, the testimony established that Father has failed to co ply with the

per,ency plan. While Father testified that he had began addressing his Jntal health t1ough

blendjd case and peer support programs at Nulton's in April 2019, id at 301 Father did not

comp re this Court's ordered mental health evaluation, id at 16. Father
                                                                           1      offered

Indepindent Family Services Parenting Services and Independent Family srrvices Home

Management Services, which he has not participated in. Id at 4-5.
                                                                         atteJding
          While the Court was encouraged by Father's improvements of:                 the Day

Reporting Center, where he attends drug and alcohol abuse classes, Id at 2J, and only tcs1id

positive in one drug test (for which he had a prescription for the substance e tested positive)
      I

      I

id at l 7; applying for public housing, id. at 31; and enrolling in Nulton's m ntal health

treatment, id. at 30, the Court found, this progress was not sufficient and a c ange of placement

plan was in H. M.' s best interest.

          As the Court explained, the Court is required to provide permanenc to H.M. Whilr the

Court was encouraged that Father had applied for housing, as of this hearin; father had not

received housing. Moreover, once Father received housing, he would have
                                                                             I    show that hi

could ;intain housing. Id. at 40. This is of concern to this Court in light olFather's testjony

that he is unemployed and his stated plan to provide for his family is to rec ive social secrity
                                                                          Furtrermore,
for back issues; his social security has not yet been approved. Id at 32.               Father's

testimony that he did not furnish CYS with his current living address for Arney to establish

services because the house was not clean was also of concern to the Court, jecause Father

could have cleaned the house to allow services. Id. at 40. But, he failed to do so.
                                                                              I




                                           -Page 10 of 12-
       Also of concern to this Court was that father did not comply with th placement pljn.

For example, while this Court is sensitive to Father's health issues (scabiesj, the fact that Father
                                                                                I
missed many visitations after he was cured because he did not have money for the bus, and
                                                                                    testimo�y
because of his struggles, is worrisome to this Court. Especially in light ofFrher's

that hi has trouble performing simple tasks. Id. at 35. Ultimately, although rucouraged that

Fathe1 is on the right track by addressing his mental health, and appears to le staying away

from lrugs, he is just at the starting point and Father would need to show that he could

maint in this progress.                                                         I
       In light that H.M. has been in placement for approximately 14 montjs and the testimony

revealed that reunification with Father is unlikely to occur in the reasonably foreseeable future,
                                                                              �ve permanlnt
a change of goal is necessary and in H.M.' s best interests to allow him a to       a
                                                                          reality
and stable family life. Allowing Father an additional six months, but in          Father would

likely need more time, would place H.M.'s life on hold hoping that Father      Jm summon the
                                                                                 I
ability to handle his responsibilities. Indeed, by not changing the placement!Plan this Court

                                                                                                  lt
                                                                              r'
would relegate H.M. to the limbo of spending his childhood in foster homeJ This would
                                                                                 I
only be contrary to the concept of permanency planning, it would also be                averse to

H.M. '� best interest. Additionally, having determined that aggravated circur�ances exist and

that r�asonable efforts have been made to preserve and reunify the family,
                                                                               T�     Court belieres

that continuing reasonable efforts to preserve or reunify need not be made
                                                                               i     the Agency ioes

not n"fd to provide costly services indefinitely. Here, Father has railed to crperatc from !he

reasonable efforts over a realistic period of time. Therefore, the agency has fulfilled its

mandate, and a change of placement plan is appropriate.

        Finally, the change of a goal from return home to adoption does not �erminate Fatjr's

parental rights; it is only the first step in the process. See, In re: SB., 943 Al2d at 978; In   re:

                                            -Page 11 of 12-
N. C., f)09 A.2d at 824; and In re: ALD., 797 A.2d 326, 339 (Pa. Super. 20r)· kl a practical

matter, the goal change simply identifies adoption as the favored dispositioj and relieves YS
                                                                                                                 f
from
         t    obligation to continue to provide a parent further services. In re: N.'W., 859 A.2d
509 (Ila. Super. 2004). Father may yet be able to overcome his deficiencies
                                                                                                                 101,
                                                                                                       d demonstje to

either �his Court at the next review hearing, or to the Orphans' Court6 at a                       ture termination
                                                                                               I
proceeding, that he is now able to parent H.M. and that his parental rights stould not be

termuiated. However, the burden of continuing towards that goal now rests rith Father an,tl he

must obtain the services necessary to reach that goal outside of the Agency.Accordingly, based

on all the evidence produced during this matter the goal change was proper and there is no

merit 1o this allegation of error.

              For aforementioned reasons, the appeal should be dismissed and this Court's Order of

July    10, 2019, should be affirmed.


                                                                  RESPECTFULLY S                       MITTED,




                                                                  Tamara R. Bernstein, J.1

August 26, 2019




6
    Terminations of parental rights proceedings occur in a different division and before a different judge of this
Court.    I                                                                                        I
                                                     -Page 12 of 12-